 METROPOLITAN LIFE INSURANCE553MetropolitanLifeInsuranceCompanyandInsuranceWorkersInternationalUnion,AFL-CIO. Cases 8-CA-3486 and 8-CA-4085June 30, 1967DECISION AND ORDERBy MEMBERS BROWN, JENKINS, AND ZAGORIAOn December 30, 1966,TrialExaminer RobertCohn issued his Decision in the above-entitledproceeding.finding that the Respondent had not en-in conduct violative ofgaged(a)(1) of theAct subsequent to the execution of a settlementagreement warranting the issuance of a remedialorder, and recommending that the complaint bedismissed in its entirety and further recommendingthat the settlement agreement in Case8--CA-3486be reinstated.Thereafter, the General Counsel filedexceptions to the Trial Examiner'sDecision and asupporting brief, and the Respondent filed cross-ex-ceptions, and supporting and answering briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.'TheBoard has considered theTrialExaminer'sDecision,the exceptions andbriefs, and the entire record in this case, and herebyadopts the findings, conclusions,and recommenda-tions of theTrialExaminer only to the extent con-sistent herewith.The TrialExaminer found that District ManagerDemski's interrogationof AgentBoyd as to why hewas wearing a union button.Demski's direction toremove the button, and his subsequent interroga-tion of Boyd concerning union visitors to Boyd'shouse constituted interference and restraint withinthe meaning of Section 8(a)(1) of the Act.'' He con-cluded, however, that in view of the isolated natureof the violation,a remedial order was not war-ranted. However,we conclude that Demski's con-duct in several instances noted hereinafter also vio-lated Section 8(a)(1) ofthe Actand, together withthe violation involving Boyd,warrants the issuanceof a remedial order.In September 1965, Demski was in a night clubwith Agent Robert Joseph,leader of the union or-IThe Trial Examinerdenied a motion of the General Counsel to ad-journ the hearing and resume in Los Angeles,California,for the purposeof receiving testimony of a witness who had moved there. As we do notbelieve the alleged violation about which this particular witness wouldhave testified,even if proved,would materially affect the nature of ourOrder, we find itunnecessary to decide whether a violation was therein in-volved, and accordingly we deem it unnecessary to pass upon the validityor the basisof the TrialExaminer's rulingganizational campaign, and another agent whenJoseph remarked that he was disappointed at thebenefits paid his father-in-law, a retired employeeof the Respondent. According to the creditedtestimony of Joseph. Demski stated, "if you reallywant to know why [the Respondent] did not paymore ...it isbecause of all the things you havebeen doing here in Toledo concerning the union."The remark was clearly intended to warn Josephand the other agent present of the potential con-sequences of union support.3 We do not accept theTrial Examiner's characterization that this was anoffhand remark of a minor supervisor or that thecoercive impact of such statement was substantiallydiluted because of the setting in which it occurred.Demski was the office manager over some 25 em-ployees, including Joseph, and it is unlikely a pru-dent employee would lightly disregard such warningwherever made.On October 8, 1965, Demski threatened Josephwith the abolishment of his agency assertedlybecause of the lapse of some policies involvingsome $45.38 worth of premiums. However, a weekor two prior to the threat to discharge, Demski hadcomplimented Joseph, an employee of 17 years, onhis outstanding job of placing over $100,000 of in-surance in a month. In view of Demski's continuingantipathy to union organizational attempts, and hisprevious night club remark to Joseph, we find thatDemski's threat to abolish Joseph's agency was infact motivated by Joseph's unionactivities.We conclude, therefore, that the separate in-cidents involving Demski and Boyd, and the two in-cidents involving Demski and employee Joseph, areeach separate violations of Section 8(a)(1). In viewof these findings, Demski's conduct cannot becategorized as isolated and we will, therefore, issuethe usual remedial order.REMEDYHaving found that Respondent engaged in certainunfair labor practices in violation of Section8(a)(1)of the Act, we shall order it to cease and desisttherefrom and from all other 8(a)(1) violations, andtake certain affirmative action. However, as theviolations herein occurred nearly 18 months afterthe settlement agreement in Case 8-CA-3486, andas the broad order we are issuing would not bematerially changed by any finding of these earlierviolations, as alleged, we shall affirm the Trial Ex-aminer's recommendation that the settlement agree-ment inCase 8-CA-3486 be reinstated.3The Trial Examiner rejected the General Counsel's effort to amend thecomplaint to allege similar restrictionsby the othersupervisors ofRespondent.We findit unnecessary to pass on this ruling,because the ad-ditional violations if provenwould be merely cumulativeand would notmaterially affect our order.3While thisincident was not specifically alleged in the complaint, thematter wasfully litigatedwithout objection or exceptionthereto.166 NLRB No. 53 554DECISIONSOF NATIONALAMENDED CONCLUSIONS OF LAW1.Respondentis anemployer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.The Charging Party is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercingemployees in the exercise of rights guaranteed inSection 7 of the Act, the Respondent has engagedin andis engagingin unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.4.The unfair labor practices herein found areunfair labor practices within the meaning of Section2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended,theNational LaborRelations Board hereby orders that the Respond-ent,MetropolitanLifeInsurance Company, Mau-mee DistrictOffice,Toledo,Ohio,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Threatening employees with discharge orabolishment of their agencies,or other economicreprisals because of union membership, activities,and sympathies;interrogating employees concern-ing union activities and sympathies and refusingemployees permission to wear union insignia underthreat of discharge;and threatening employees ortheir relatives with lower or reduced retirement orother benefits because of union activities and sym-pathies.(b) In any other manner interfering with,restraining,or coercing employees in the exerciseof their right to self-organization,to form labor or-ganizations,to join or assist Insurance Workers In-ternational Union,AFL-CIO,or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, or to engagein concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities,except to theextent that such right may be affected by an agree-ment requiring membership in a labor organizationas a condition of employment,as authorized in Sec-tion 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of1959.2.Take thefollowing affirmative action whichthe Board finds will effectuate the policies of theAct.(a)Post at its Maumee District Office,Toledo,Ohio,copies of the attached notice marked"Appen-dix." 4 Copies of said notice,on forms provided bythe Regional Director for Region 8, after being dulysigned by the Company's representative,shall beposted immediately upon receipt thereof, and beLABOR RELATIONS BOARDmaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by the Company toinsure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for Region 8,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.IT IS FURTHER ORDERED that the settlementagreement in Case 8-CA-3486 bereinstated." In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"a Decision andOrder" the words"a Decree of the United States Court of Appeals En-forcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT threaten employees withdischarge or abolishment of their agencies orother economic reprisals because of unionmembership, activities, and sympathies; inter-rogate employees concerning union activitiesand sympathies and refuse employees permis-sion to wear union insignia under threat ofdischarge; and threaten employees or theirrelativeswith lower or reduced retirement orother benefits because of union activities andsympathies.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform labor organizations,to join or assist In-suranceWorkersInternationalUnion,AFL-CIO, or any other labor organization, tobargain collectively through representatives oftheir own choosing, or to engage in concertedactivities for the purpose of collective bargain-ing or other mutual aid or protection, or torefrain from any or all of such activities, exceptto the extent that such right may be affected byan agreement requiring membership in a labororganization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reportingand DisclosureAct of 1959.METROPOLITAN LIFE IN-SURANCE CO.(Employer)DatedBy(Representative)(Title) METROPOLITAN LIFE INSURANCE555This noticemust remainposted for 60 consecu-tive days from the date ofposting and must not bealtered, defaced, or covered by any othermaterial.If employees haveany question concerning thisnotice or compliancewith itsprovisions, they maycommunicatedirectlywith the Board'sRegionalOffice, 720 BulkleyBuilding,1501 Euclid Ave.,Cleveland, Ohio 44115, Telephone 621-4465.TRIAL EXAMINER'S DECISIONAt the hearing, all parties were afforded full opportuni-ty to present evidence, examine and cross-examine thewitnesses, to argue orally at the close of the hearing, andto file briefs. Oral argument was waived by all parties.Briefs had been received from counsel for the GeneralCounsel and counsel for the Respondent, respectively,which have been duly considered.2Upon the basis of The entire record, including my ob-servation of the demeanor of the witnesses while testify-ing, and the arguments of counsel, I hereby make the fol-lowing:STATEMENT OF THE CASEROBERT COHN, Trial Examiner: This consolidatedproceeding, with all parties represented,' was heard be-fore me in Toledo, Ohio, on July 11 and 12, 1966.Case 8-CA-3486 arose upon a charge filed by In-surance Workers International Union, AFL-CIO (hereinthe Union), on April 23, 1964, alleging, in substance, thatMetropolitan Life Insurance Company (hereinthe Com-pany or Respondent) had committed various unfair laborpractices at its Maumee District Office in Toledo, Ohio.After investigation, that charge was resolved by an all-party settlement agreement, approved by theRegionalDirector for Region 8 of the National Labor RelationsBoard (herein the Board) on June 15, 1964. Said settle-mentagreement provided,in essence, that the Companywould cease in any manner interfering with, restraining,or coercing its employees in the rights guaranteed by Sec-tion7 of the National Labor Relations Act, as amended(herein the Act), and that it would post a notice to all em-ployees at its Maumee office to that effect.Case 8-CA-4085 arose upon a charge filed by theUnion against the Company on November 23, 1965,which charge alleged substantially that the Company wascontinuingto coerce and discriminate against its em-ployees, members of the Union, at its Maumee DistrictOffice.On January 6, 1966, the Regional Director for Region8 of the Board, by letter, notified the Company that hewas vacating the approval of, and setting aside, the settle-mentagreement of June 15, 1964, because the terms ofsaid settlement agreement had not been complied with,and that he was thereforereinstatingthe charge in Case8-CA-3486. On January 11, 1966, the Regional Directorissuedan order consolidating the two aforementionedcases, along with the complaint and notice of hearing inthe instant matter. By its duly filed answer, the Companygenerally deniedthe commissionof any unfair laborpratices and affirmatively pled that several of the allega-tions inthe complaint were barred by the statute of limita-tions contained in Section 10(b) of the Act; and that,further, the Respondent had complied in all respects withthe said settlement agreement of June 15, 1964, whichconstituted an accommodation of all violations alleged incertain other paragraphs of the complaint.'Although an appearance was made on behalf of Leonard Greenwald,Esq, of New York, New York, for the Charging Union, he was not per-sonally present at the hearing.2Prior to and at the hearing, counsel for the General Counsel made amotion to remove the hearing from Toledo, Ohio, to Los Angeles, Califor-nia, for the purpose of taking the testimony of a witness who resided at thelatter location I took the matter under advisement, and, by order datedAugust 15, 1966, denied the same. By order dated September 29, 1966,the Board denied the General Counsel's request for special permission toFINDINGS OF FACT1.THE ALLEGED UNFAIR LABOR PRACTICESA. TheIssues3The principal issue in this case is whether the Respond-ent, subsequent to the execution and approval of the set-tlement agreement in Case 8-CA-3486, by its officers-and agents, engaged in conduct inconsistent with, andviolative of, the commitments made therein. If this querybe answered in the affirmative, the issue arises as towhether the Respondent, by its officers and agents, en-gaged in conduct prior to and subsequent to the executionof said settlement agreement which interfered with,restrained, and coerced employees in the rights guaran-teed in Section 7, thereby violating Section 8(a)(1) of theAct.The settlementagreementprovided,inter alia,that theCompany would comply with all of the terms and provi-sions of a notice which states as follows:WE WILL NOT interrogate our employees orprospective job applicants for the purpose of interfer-ing with, restraining, or coercing them in any mannerin regard to their activity or membership.WE WILL NOT take nor will we threaten reprisalsagainst our employees because of their union sym-pathies, membership, or attitudes.WE WILL NOT in any manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization, to form labor or-ganizations, to join or assist Insurance Workers In-ternational Union, AFL-CIO, or any other labor or-ganization, to bargain collectively through represent-atives of their own choosing, or to engage in con-certed activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrainfrom any or all of such activities except to the extentthat such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment as authorized in Section8(a)(3) of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959. All ouremployees are free to become or remain members ofthis Union, or any other labor organization.appeal my ruling without prejudice to the General Counsel's right to raisethe issue in any exceptions filed to this Decision.i I here is no issue as to the Board's jurisdiction or labor organizationThe complaint alleges sufficient facts which are undenied upon which Imay, and do hereby, find that the Respondent is an employer engaged incommerce,and that the Union is a labor organization, within the meaningof the Act. The Boardhas, in prior cases, so foundseeMetropolitan LifeInsuranceCompany,146 NLRB 967, 972 556DECISIONSOF NATIONALLABOR RELATIONS BOARDB.The Alleged Postsettlement Unfair Labor PracticesAs previously noted, the settlement agreement whichresolved the charges in Case 8-CA-3486, was approvedon June 15, 1964. The complaint, as amended at the hear-ing, contains three allegations of conduct allegedly viola-tive of Section 8(a)(1) which occurred subsequent to saiddate, and upon which the Regional Director presumablybased his setting aside of the settlement agreement. Theywill be discussedseratim,as follows:1."On or about September 1965, and continuing todate,at the Maumee District Office, [Respondent]refused to permit an employee to utilize office secretarialassistance and the use of office machines, because of hisunion membership, activities, and sympathies." The ob-ject of the alleged conduct is Agent Robert A. Joseph.Joseph had worked for the Company for 17 years, andat all times material herein was an office account or"D.O." agent.' There is no question but that Joseph wasa known leader in the Union's organizational campaignwhich culminated in the NLRB election in October 1963,which the Union won.5 Indeed, District Manager ChesterDemski admitted that he knew "pretty well" who was inthe Union and who was not, and that in April 1964 hespoke to Joseph concerning the latter's solicitation of em-ployees into the Union.6The evidence shows that in September 1965 Josephnoticed a newspaper article concerning group life andhospitalization insurance which the city of Toledo wasapparently considering for its employees. Joseph clippedthe article from the paper and wrote a letter in longhandto the Respondent's Cleveland Regional Office (whichencompassed the Maumee district). He requested one ofthe office secretaries, a Mrs. Linda Parker, to type it forhim.However, Parker, who was primarily Demski'ssecretary, requested of the latter that she not be requiredto type the letter because (1) Joseph's handwriting was il-legible, and (2) she did not have the time due to a shortageof clerical help.?Joseph testified that after Parker refused to type theletter, he asked if he could use an office typewriter to typeit himself and she replied in the negative - that she had or-ders that he could not use an office typewriter. Josephclaims that this conversation with Parker was overheardby Mrs. Jean Latak, the supervisor of the office force.Both Parker and Latak denied that they ever advisedJoseph that he could not use the office equipment,although Latak testified that while some of the agents oc-casionally use a typewriter for addressing envelopes, theywere not supposed to.8Demski denied instructing Parker never to type any let-ters for Joseph or to deny Joseph the use of the Com-pany's office equipment. He instructed Parker to tellJoseph to write this kind of letter on a form 29A as theother agents did.92.The complaint alleges that "on or about October8, 1965, and continuing to date, at the Maumee DistrictOffice, [Respondent] threatened an employee withdischarge, the abolishment of his agency and othereconomic reprisals because of his union membership, ac-tivities, and sympathies." The evidence shows that on orabout the stated date, Manager Demski wrote a note tohis assistant, John Zuelke, pointing out that Joseph'sagency had been doing quite poorly recently respectinglapsed policies and "premium growth," ending the notewith the question, "Can we afford this agency or shouldit be abolished?" 10Although, as stated, the note was addressed to Zuelke,it came to the attention of Joseph who asked Zuelke whatitmeant. The latter replied that Joseph could become justan ordinary insurance representative, or he could take anopen agency if one became available, or he could quit.Joseph retorted that he was not prepared to do any ofthose things at that time. Whereupon, Zuelke said theywould get together with Demski and discuss it. Ac-cordingly, a day or two later the three men met in Dem-ski's office.According to Joseph's testimony, Demskiclaimed that because there had been too many policyhol-ders who had either allowed their policies to lapse or whohad cashed in their insurance, he was planning to abolishJoseph's agency. Joseph expressed shock and surprise atthis since, at the previous regular office meeting, whichoccurred only a week or so previously, Demski had com-plimented him on the outstanding job he had done in plac-ing over $100,000 worth of insurance that month. At thatpoint, Demski had an office clerk bring in a large stack ofcash surrender files. Joseph questioned whether all ofthem were his, to which Demski replied that they were"almost all of yours anyway." The discussion continuedrespecting the number of cash surrenders, Joseph inquir-ing whether Zuelke was still making a personal inspectionof the policyholders in this regard as he had done in thepast. Zuelke admitted that he had, but that he was unableto save any of the policies. Joseph suggested that perhapsthe time might better be spent producing other businessinstead of worrying about business that the Companycould not save. After some more discussion on thequestion of lapses, Joseph said that he was going to writea letter concerning this matter to "both the Union and tothe NLRB" to which Demski replied, "Well, you alwayshad a good record. Let's just forget about the wholething."Demski's version of the conversation is somewhat atvariance with the foregoing. He testified that he calledJoseph and Zuelke in because Joseph had been making a"big to do out of nothing" and he wanted to get the matterstraightened out. He attempted to put Joseph at ease byreminding the latter that he was a good salesman and"secondly, if I was trying to get rid of you,'do you think4 In this position he serviced insurance policies upon which paymentswere made at the office rather than collecting premiums in the field as dosome other agents(sometimescalled field orregular agents).'The Respondent initially refused to bargain with the Union as the ex-clusive collective-bargaining representative of the employees(in this aswell as other areas of the country), contending that the unit found by theBoard for that purpose was inappropriate.However,I have been adminis-tratively advised that afterlitigation,which ultimately reached the UnitedStates Supreme Court (see 380 U.S 438, 523, and 525) the Respondenthas since acquiesced on this issue.',Demski claimed that some other agents had complained to him thatJoseph was pressuring t'iem into joining the UnionThere is undemed evidence that during the months immediately priorto this incident, the employee complement of stenographers and clerks inthe Maumee office declined numerically from eight to five" Joseph testified that thereafter he saw Burt Plettner, another agent,using a typewriter in the office Plettner stated that he occasionally usedoffice typewriters and could not recall any supervisor denying him use ofsuch equipment when it was available"Form 29A isa snapout carbon formwhich isused for interoffice com-munication." See G C Exh 2. METROPOLITAN LIFE INSURANCE557less than a year ago that I would have recommended thattheCompany double the size of your agency?"11Demski's testimony corroborated that of Joseph withrespect to the clerk bringing in the stack of cash surrenderfiles and with respect to Zuelke's investigating cash sur-renders. However, he did not "recall" Joseph's threaten-ing to write letters to the NLRB and to the Union.There is no evidence that the subject matter of thismeeting was raised by anyone subsequent to October1965.123.The complaint alleges that "on or about November1, 1965, and continuing to date, at the Maumee DistrictOffice, [Respondent] interrogated an employee concern-ing his union membership, activities and sympathies, andrefused to permit said employee to wear a union insigniaunder threat of discharge."13The evidence shows that in September or October1965, union buttons were distributed to the agents in theMaumee office who had signed authorization cards.14Agent Tommie Boyd testified that on election day inNovember 1965, he had a conversation with ManagerDemski concerning the button. Although the office wasofficially closed due to the election, he was there whenDemski came in and said that he heard that Boyd hadjoined the Union. Boyd admitted that he had, and, inresponse to Demski's question of why he had done so,Boyd replied that he had been connected with unions be-fore.Demski then advised Boyd that the Union had notbeen recognized by the Company at that time, and he(Boyd) was therefore not permitted to wear the union but-ton on company premises. Demski requested boyd toremove it from his lapel; however, Boyd did not removeit at that time. Later in the day, according to Boyd, Dem-ski advised that he was "not kidding," and that Boydwould have to remove the button. At that time Boydremoved it.Boyd further testified that about a week later, Demskiapproached and said that he had heard Boyd had hadsome visitors from the Union, and asked him what tran-spired. Boyd admitted that he had, in fact, had visitorsfrom the Union and that the discussion centered aroundthe incident about the union button.On cross-examination Boyd admitted that he had toldAssistant Manager Suter that the Union had been to hishome the previous weekend. Additionally, Boyd testifiedthat he did not stop wearing the union button after the in-cident in November, but in fact he continued wearing thebutton while at work until he left the Company in Janu-ary, and that other employees also wore their buttonswhile at work.Demski's version of the conversation is not substan-tially dissimilar from Boyd's. He admitted asking Boydwhy the latter joined the Union, to which Boyd statedthat he had always been a union man, that he believed inunions, and that he would join the Union at the Respond-ent's.Demski replied that his personal life was his ownbut that he would prefer that Boyd not wear the buttonaround the office - that if he wished to wear it in the fieldand risk public antagonism, that was up to him. Boyd thenasked why the Company was fighting the Union to whichDemski replied that the Company was not fighting theUnion but merely awaiting the final decision respectingthe bargaining unit.15 Demski did not "recall" directingBoyd to remove the union button, and testified that Boyddid not take it off at that time. He conceded having a con-versation with Boyd about a week later concerning the"union visitors" substantially as related by Boyd.C. Analysis and Concluding Findings onPostsettlementConductIn assessing whether a preponderance of the evidenceshows that the postsettlement conduct of Respondent,through its agent, Demski, interfered with, restrained,and coerced employees in the exercise of Section 7rights, thereby violating Section 8(a)(1), and was inderogation of its commitments under the settlementagreement, it seems significant that the first two allega-tions discussed above deal exclusively with Demski'srelationshipvis-a-visJoseph, while the third does not in-volve Joseph at all. Stated another way, it is apparent thatthe first two allegations of postsettlement conduct arecouched in terms of discriminatory action against Josephbecause of his union activities whereas the third allega-tion rests upon the coercive impact of Demski's allegedremarks to Boyd respecting removal of a union button.16Ido not believe that, considering the evidence in therecord as a whole, the General Counsel has sustained hisburden in this case. In the first place, the undeniedtestimony of Demski shows that although Joseph was aknown leader of the Union during the organizational cam-paign in 1963 and Demski was opposed thereto, the latterwas, in large measure, directly responsible for Joseph'ssecuring a substantial part of Huntsinger's agency in Au-gust 1964. Moreover, Demski's testimony that in theSeptember 1965 conversaion with Joseph, he (Demski)I IThe record establishes that in August 1964 there were two office ac-count or "D 0 " agents in the Maumee office; i.e, Joseph and one HarryHuntsingerWhen Huntsinger resigned, the question arose as to what todo with his accounts and it is undemed that Demski recommended thatmost of them go to Joseph although this was contrary to company policywhich directed that the agency be distributed among "regular" as opposedto "office account" agents. This recommendation was followed by theCompany,and, as a result,Joseph's annual income increased some $3,000to $4,000.12Although not alleged in the complaint,another postsettlement in-cident involving Joseph was litigated by the parties In September 1965,Joseph, Demski, and another agent named Shible (who was not called asa witness) were together at a local nightclub. During the course of the con-versation, Joseph told of the disappointment of his family at the fringebenefits paid to his father-in-law, a retired Metropolitan agent, during thelatter's stay at a resthome According to Joseph, Demski stated "that ifyou really want to know why Metropolitan in this case did not pay moreof Mr. Bronawicz payment, it is because of all the things you have beendoing here in Toledo concerning the Union "Demski denied making the statement attributed to him, claiming that heoffered to-and did-intercede with the home office on Joseph's father-in-law's behalf, but to no avail.13A proposed amendment to this allegation by counsel for the GeneralCounsel at the hearing was denied by me on the grounds of untimelinessand undue hardship on the Respondent.14The buttons were of the type which could be worn in the lapel of abusiness suit, see GC. Exh. 3 Thereis also evidence that some agentswore the union button in 1964.I> It is to be recalled, as previously noted, that at that time the Respond-entwas, in fact, contesting in the courts the appropriateness of thebargaining unit which had been found by the Board.1"There is also some testimony in the record by witness Plettner that hehad been directed on some occasion by Demski to remove his union but-ton.However, Plettner was so vague as to circumstances and time (hecould not say whether the incident occurred in 1964 or 1965) that I amunable to accord any probative value to such testimony. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffered to intercede with the home office in the matter ofJoseph's father-in-law was not denied by Joseph althoughhe took the stand on rebuttal. This conduct of Demski'sdoes not reflect that of a person bent upon harassment ordiscrimination against an employee because of union ac-tivities(although it is obvious that Demski wasoriginally- and remained - antagonistic to the Union).General Counsel argues that Demski's largess towardsJoseph in 1964 is not significant because the Union'scampaign was quiescent at that time,but was rekindled inSeptember 1965 when Joseph distributed the union but-tons.While this theory had a certain initial attractiveness,the facts simply do not, in my judgment, substantiate aconclusion that such activity of Joseph's was a causativefactor in Demski's subsequent actions. Thus, there is notthe proverbial scintilla of evidence in the record thatDemski(or any other management representative) men-tioned this fact in any conversation with Joseph or anyother agent.17 Secondly, the nature of the occurrencesthemselves and the manner inwhich theyarose do notreflect a predetermined and calculated campaign by Dem-ski to retaliate for Joseph's button-distributing activities.Thus the typewriterincident,whicharose as aresult ofJoseph's initiative,is a circumstance'involving a profes-sional-clerical relationship which could - and does-arisein practically any commercial office of the size and natureof Respondent's. There is not the slightest intimation inthe record that this incident was related to Joseph's unionactivities, nor is there supporting evidence that Parker didnot refuse to type other agents' letters during this period,nor is it shown that Joseph's production or efficiency wasdeleteriously affected by any such deprivation in the useof secretaries or office equipment. In short, this incidentstrikes me as being of a quibbling nature, unrelated to theunionactivities of Joseph.18The "abolishment of agency" incident, while poten-tiallymore dangerous to Joseph's working conditions andtenure of employment,likewise seems lacking in sub-stance when related to the probative value of proof ofviolation. Again there is no contention or proof that anyrepresentative of management uttered one word about theUnion or Joseph's activities therein during the discus-sions.Although this, of course, is not critical to a findingof illegal motivation, there is no denial by Joseph that thefacts contended by Demski concerning the poor showingof Joseph's agency respecting "lapses" and "cash-ins"were valid. In other words, there was good and sufficientcause for the issue of the productivity of Joseph's agencyto be raised at this time. The fact that the matter wasdropped after Joseph threatened to take up the issue withthe Union and the N LRB does not prove discriminatorymotivation of the Company.isDemski's staement at the Toledo nightclub concerningthe reason for the poor treatment accorded Joseph'sfather-in-law, takenin vacuocould certainly be construedto have a restraining effect on the exercise of employees'Section 7 rights. However, when considered in contextand setting, the coercive impact is substantially diluted.Thus, (1) it occurred in a nightclub after all parties hadbeen imbibing, as contrasted with the solemn milieu ofRespondent's office; (2) the utterance was in the natureof an offhand opinion by a relatively minor supervisor ofthe Respondent; and (3) the supervisor offered to -andpresumably did- seek to intercede on the employee's be-half.Under these circumstances, considered in theabsence of other threatening or intimidatory statements,I do not believe a violation should be concluded.The Union Button Incident:It is well established thatthe interrogation of agent Boyd by Manager Demski as towhy the former was wearing a union button and thedirection by Demski to remove it, constitutes inter-ference with, restraint, and coercion of employees' rightsunder the Act.20However, the Trial Examiner does not believe that thesettlement agreement should be set aside and/or an inde-pendent order issue based upon this incident(which in-cludes the subsequent instance of interrogation relatedthereto)for the following reasons:(1) It is an isolatedevent;21 (2) although I am aware of the rule that a Section8(a)(1) violation turns not upon whether the coercion suc-ceeded or failed, but upon the reasonable tendency of thelanguage to interfere with employee rights(AmericanFreightways,Co., Inc.,124NLRB 146, 147), it isdeemed appropriate in determining whether to recom-mend an order to point out that Boyd admitted that hecontinued to wear the button after the incident andtestified that other employees woreunionbuttons whileat work with no evidence of recrimination or retaliation;22and (3) it is unlikely that there will be a recurrence of theviolation since Demski's action apparently stemmed fromhis legally erroneous rationale that the agents were notprivileged to wear the buttons until the Union's certifica-tion was finally up held by the courts. Since, as previouslynoted, the Company has receded from that position,Demski's position is no longer tenable (even to him) and,as the record shows, there have been no subsequent in-cidents of this nature.11.THE REMEDYHaving found that the proof of alleged unlawful post-settlement conduct of Respondent is sufficiently lackingin substance to warrant the issuance of a remedial order,Ifind it unnecessary to consider the evidence adduced asto presettlement conduct.23 Accordingly, I will recom-17Demski's conversation with Boyd respecting the union button tookplace 2 months later in November,and did not relate to Joseph's distribu-tion of the buttons10For thepurposes of discussion of this incident,Ihave assumed theveracity of Joseph's testimony to the extent that it conflictswith Parkerand Latak (although allof them appearedto me demeanorwiseas crediblewitnesses),since, as indicated,Ifind no violation in the incident even as-suming the correctnessof Joseph's testimony14For purposes of this and subsequent discussions between Joseph andDemski,I have credited the former to the extent that the testimony con-flicts.In addition to demeanor considerations,I regard with disfavor theRespondent's failure to call Zuelke as a witness to this incident.20 See, e g,Cannon Electric Company,151 NLRB 1465, andFloridanHotel of Tampa, Inc,130 NLRB1105, as supplemented137 NLRB1484, and casescited therein.For purposes of this discussion,IcreditBoyd's testimonyto the extentit differs from Demski's, although I wouldfind the violationbased upon Demski's admissions21As previouslynoted, Plettner's testimony,vague andindefinite as itis, and assisted by leading questionsfrom the General Counsel,has beengiven no probative weight byme The recorddoes showthatDemski ad-jured Plettner not to wearthe buttonif he and hiswife evercame to theDemskis' house on a social visit22Another of General Counsel'switnesses,Agent Curicio,testifiedthat he had worn the union button at work for several years withoutadverse comment or directionfrom Demski.23Conroe Creosoting Company,149 NLRB 1174, at footnote 2. METROPOLITAN LIFE INSURANCE559mend that the settlement agreement in Case 8-CA-3486be reinstated and that the complaint in Case 8-CA-4085be dismissed.2243.Respondent has not engaged in unfair labor prac-tices sufficient in nature or extent to warrant the settingaside of the settlement agreement of June15, 1964.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Charging Partyis a labor organization withinthe meaning of Section2(5) of the Act.24 /bidIn addition to the other reasons mentioned above,I have con-sidered as bearing on my recommendation,the fact that 15 monthselapsed between execution of the settlement agreement and the date of thefirstallegation of a commission of subsequent unfair labor practicesWhile I reject the Company's contention that this lapse of time ".con-clusively establishes that the Settlement agreement has been honored andhas succeeded in its purpose and that the Regional Director's actions insetting aside that agreement is an abuse of discretion,"I do think this fac-RECOMMENDED ORDERIt is recommended that the complaint be dismissed initsentirety,and the settlement agreement in Case8-CA-3486 bereinstated.tor should be weighed in determining whether the setting aside of theagreement should now be sustained. (Cf.WoosterBrass Company,80N LRB 1633,1635.) In the light of the relative unsubstantial nature of thealleged violations themselves,and undemed evidence that none of themare continuing, plus the fact that circumstances have now altered,i.e , theCompany is no longer contesting the certification,I am constrained tohold that it was an error to set aside the settlement agreement,and, aspreviously noted, I will recommend that it be reinstated.